21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 1 of
                                       11



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

   IN RE:                                         §
                                                  §              CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                     §
                                                  §
                                                  §
            Debtor.                               §

         MOTION OF DEBTOR (I) TO FILE SUN CAPITAL LLC PURCHASE
         SALE AGREEMENT UNDER SEAL AND (II) FOR RELATED RELIEF


  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

         The Gateway Ventures, LLC debtor in possession (“TGV” or “Debtor”) file this Motion

  of Debtor (I) to File Sun Capital LLC Purchase Sale Agreement Under Seal and (II) for Related

  Relief (the “Motion”), and in support thereof would show the Court the following.

                                        INTRODUCTION

         1.      By this Motion, TGV requests entry of an order permitting TGV to file under seal

  the full and unredacted version of the Real Estate Purchase and Sale Agreement between TGV

  and Sub Capital LLC, which PSA is the subject of a motion to sell under 11 U.S.C. §363(f) filed

  contemporaneously with this Motion (Docket No. 49).

                                 JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this Motion pursuant to Sections 105, 107, and

  1101 et seq. of the United States Bankruptcy Code, Title 11 of the U.S. Code, 11 U.S.C. §101 et

  seq. (the “Code” or “Bankruptcy Code”), and Rule 9018 of the Federal Rules of Bankruptcy

  Procedure (the “Rules” or the “Bankruptcy Rules” or individually a “Rule” or a “Bankruptcy

  Rule”), L. Rule 9018, and 28 U.S.C. §§157 and 1334.

         3.      This matter constitutes a core proceeding under 28 U.S.C. §157(b).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 1                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 2 of
                                       11



             4.    Venue is proper under 28 U.S.C. §§1408 and 1409.

             5.    The Court has constitutional authority to decide this Motion under Stern v.

  Marshall, 564 U.S. 462 (2011) and its progeny.

                                    FACTUAL BACKGROUND

  The identify and background of the Debtor and Debtor in Possession.

             6.    TGV owns and is the developer of a tract of real property of approximately 19

  acres in El Paso, El Paso County, Texas commonly referred to as 6767 W. Gateway Blvd. El

  Paso, TX 79925 and 1122 Airway Blvd (the “Development”).

  The Commencement of the Bankruptcy Cases.

             7.    On February 5, 2021 (the “Petition Date”), TGV commenced the above-caption

  case by filing a voluntary petition under Chapter 11 of the Code.

             8.    TGV is in possession of its assets and is proceeding in this case as a debtor-in-

  possession.

             9.    No trustee or committee is appointed.

  The PSA with Sun Capital LLC and Motion to Sell.

             10.   On or about April 7, 2021, Sun Capital and TGV entered into the PSA.

             11.   The PSA is for the sale of Lot 9 out of the Development.

             12.   The PSA is the subject of a motion to sell under Code §363(f) filed

  contemporaneously with this Motion (Docket No. 49). A redacted version of the PSA is attached

  to the motion to sell.

             13.   The parties, and particularly TGV, seek to keep the purchase price and/or other

  information contained in the PSA (collectively, the “Protected Information”) confidential

  because of the sensitive nature of the information to the overall business operations of the

  parties.
  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 2                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 3 of
                                       11



         14.     Maintaining the confidentiality of the Protected Information is important to TGV

  in order to maximize the value of the Development.

         15.     Should competitors of TGV or other potential buyers learn of the Protected

  Information, such information could adversely affect future sales of the Development. The

  economic terms of the PSA except for the possibility of disclosure in this bankruptcy case

  otherwise would not be generally available to outside parties especially other potential

  purchasers of some or all of the Development.

         16.     The PSA with Sun has been disclosed to HD Lending LLC, which asserts a first

  lien against the Development, under a separate confidentiality agreement.

                                      RELIEF REQUESTED

         17.     TGV respectfully requests entry of an order permitting TGV to file the full and

  redacted Sun Capital PSA under seal.

         18.     A proposed form of order accompanies this Motion and is incorporated by

  reference herein.

         19.     The proposed form of order includes the language specified in L. Rule 9018.

                                         BASIS OF RELIEF

         20.     The Code, Bankruptcy Rules, and Bankruptcy Local Rules authorize the Court to

  limit the disclosure of certain confidential information to protect entities from potential harm.

  Code § 107(b) of the Bankruptcy Code provides, in relevant part, as follows:

         On request of a party in interest, the bankruptcy court shall, and on the bankruptcy
         court’s own motion, the bankruptcy court may —

         (1) protect an entity with respect to a trade secret or confidential research, development,
         or commercial information . . . .

  11 U.S.C. § 107(b)(1); In re Gen. Homes Corp., 181 B.R. 898, 903 (Bankr. S.D. Tex. 1995)

  (“The court has authority to seal court records, in order to protect trade secrets or confidential
  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 3                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 4 of
                                       11



  research, development, or confidential information, or to protect a person with regard to a

  scandalous or defamatory matter.”).Code §105(a) codifies the Court’s inherent equitable powers

  and empowers it to “issue any order, process, or judgment that is necessary or appropriate to

  carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

         21.     Bankruptcy Rule 9018 sets forth the procedures by which a party may obtain a

  protective order authorizing the filing of a document under seal. Bankruptcy Rule 9018 provides,

  in relevant part, that “[o]n motion, or on its own initiative, with or without notice, the court may

  make any order which justice requires (1) to protect the estate or any entity in respect of a trade

  secret or other confidential research, development, or commercial information.” Fed. R. Bankr.

  P. 9018.

         22.     L. Rule 9018 also contemplates filing documents under seal such as the PSA in

  order to protect confidential business information.

         23.     Unlike its counterpart in Rule 26(c) of the Federal Rules of Civil Procedure, Code

  § 107(b) does not require an entity seeking such protection to demonstrate “good cause.” See,

  e.g., Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d

  24, 28 (2d Cir. 1994) (holding that a license agreement authorizing a licensee “to reproduce,

  manufacture, distribute, and sell videocassettes” of three films contained confidential

  commercial information). Rather, if the material sought to be protected satisfies one of the

  categories identified in Code § 107(b), the court is required to protect a requesting party and has

  no discretion to deny the application. See In re 50-Off Stores, Inc., 213 B.R. 646, 655–56 (Bankr.

  W.D. Tex. 1997) (“The statute, on its face, states that the bankruptcy court is required to protect

  such an entity on request of a party in interest.”).




  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 4                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 5 of
                                       11



          24.     The Debtor submits that the Protected Information falls within the scope of

  commercial information that may be protected by the Court pursuant to section 107(b)(1) of the

  Bankruptcy Code and Bankruptcy Rule 9018. Commercial information is information which

  would result in “‘an unfair advantage to competitors by providing them information as to the

  commercial operations of the [entity seeking the protective order].’” In re Faucett, 438 B.R.

  564, 567 (Bankr. W.D. Tex. 2010) (quoting Video Software Dealers Ass’n v. Orion Pictures

  Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994)). Commercial information

  need not rise to the level of a “trade secret” to be protected under section 107(b) of the

  Bankruptcy Code. See id. at 568; In re Northstar Energy, Inc., 315 B.R. 425, 429 (Bankr. E.D.

  Tex. 2004) (“A bankruptcy court is required to seal documentary information filed in court that

  does not rise to the level of a trade secret but that is so critical to the operations of the entity

  seeking the protective order that its disclosure will unfairly benefit that entity’s competitors.”).

  Rather, Code § 107(b) is “designed to protect business entities from disclosure of information

  that could reasonably be expected to cause the entity commercial injury.” Id. (internal citations

  omitted).

                                    RESERVATION OF RIGHTS

          25.     Debtor reserve the right to amend, supplement, and/or withdraw this Motion prior

  any interim hearing or final hearing.

                                   CONCLUSION AND PRAYER

          WHEREFORE, The Gateway Ventures, LLC, debtor and debtor-in-possession

  respectfully requests entry of an order permitting the PSA described above to be filed under seal

  as set forth above and in the proposed order. Movant respectfully requests such other and further

  relief to movant is entitled at law or in equity.


  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 5                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 6 of
                                       11




  Dated: May 4, 2021                       Respectfully submitted:

                                           WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                           By:       /s/ Jeff Carruth
                                                 JEFF CARRUTH (TX SBN:. 24001846)
                                                 3030 Matlock Rd., Suite 201
                                                 Arlington, Texas 76105
                                                 Telephone: (713) 341-1158
                                                 Fax: (866) 666-5322
                                                 E-mail: jcarruth@wkpz.com

                                           ATTORNEYS FOR
                                           THE GATEWAY VENTURES, LLC,
                                           DEBTOR AND DEBTOR IN POSSESSION

                                   CERTIFICATE OF SERVICE
  The undersigned hereby certifies that a true and correct copy of the foregoing was served on May
  4, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date, and/or as
  set forth below and (2) by regular mail to all parties appearing in the attached address list (i.e.
  mailing matrix) obtained from the Court’s PACER facility. A copy of the service lists was not
  served with the regular mail service set but is available by contacting the undersigned.

  ANY PARTY REQUESTING A FULL SIZED COPY OF THIS PLEADING OR COPIES
  OF ANY EXHIBITS SHOULD CONTACT THE UNDERSIGNED.

                                                       /s/ Jeff Carruth
                                                 JEFF CARRUTH




  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 6                                                 1954094.DOCX[1]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 7 of
                                       11


  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  James Michael Feuille on behalf of Creditor Ashish Nayyar
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Deepesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Rahim Noorani
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Umesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  Ryan Little on behalf of Interested Party Union Gateway, LLC
  little@mgmsg.com, tsilva@mgmsg.com

  Aldo R Lopez on behalf of Plaintiff Westar Investors Group, LLC
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Saleem Makani
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Suhail Bawa
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  Donald P. Stecker on behalf of Creditor City Of El Paso
  don.stecker@lgbs.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com




  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 1                                                 1954094.DOCX[2]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 8 of
                                       11




  Page 1   1954094.DOCX[3]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 9 of
                                       11




  Page 2   1954094.DOCX[3]
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 10 of
                                        11




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

    IN RE:                                        §
                                                  §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                    §
                                                  §
                                                  §
             Debtor.                              §

         ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL
         LLC PURCHASE SALE AGREEMENT UNDER SEAL AND (II) FOR
         RELATED RELIEF (RE: DOCKET NO. 50)


          On this day, came on for consideration the Motion of Debtor (I) to File Sun Capital LLC
  Purchase Sale Agreement Under Seal and (II) for Related Relief (Docket No. 50) (the “Motion”)
  filed herein on May 4, 2021 by The Gateway Ventures, LLC, debtor and debtor-in-possession
  (“TGV” or the “Debtor”).

         IT IS THEREFORE ORDERED THAT:

         1. The Real Estate Purchase and Sale Agreement between TGV and Sun Captial LLC that
            is the subject of a related motion to sell under Code §363(f) (Docket No. 49) may be
            filed under seal..

         2. The matter shall remain under seal for no longer than one year from the date of entry
            of the order, unless the Court orders otherwise.


  ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL LLC PURCHASE SALE AGREEMENT
  UNDER SEAL AND (II) FOR RELATED RELIEF (RE: DOCKET NO. 50) — Page 1
21-30071-hcm Doc#50 Filed 05/04/21 Entered 05/04/21 22:36:11 Main Document Pg 11 of
                                        11



        3. The only entities permitted to review documents or transcripts of proceedings placed
           under seal are those entities specified in the order, except that the following entities
           shall also have access to matters placed under seal unless the Court specifically rules
           otherwise: (1) the judge presiding over the case, (2) the law clerk to whom the matter
           is assigned internally by the presiding judge, (3) the Courtroom Deputy responsible
           for the matter, (4) the Clerk of the Court, and (5) the presiding judge and staff of any
           appellate tribunal.

                                             ####




  ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL LLC PURCHASE SALE AGREEMENT
  UNDER SEAL AND (II) FOR RELATED RELIEF (RE: DOCKET NO. 50) — Page 2
